Citation Nr: 0716323	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-24 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1965 to May 1967 and from March 1973 to November 1975 
and had several periods of active duty for training 
(ACDUTRA).  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision of the Montgomery, Alabama Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 2007, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran was granted a 60-day abeyance period for the 
submission of additional evidence to support her claim.  That 
period of time has lapsed and no additional evidence has been 
received.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim.  The RO issued VCAA notification 
letters in September 2003 and April 2004.  While these 
letters substantially complied with VCAA notice requirements 
and told the veteran the evidence she needed to submit to 
substantiate a service connection claim, they did not 
specifically inform her of the special requirements for 
proving a claim of service connection for PTSD.  
Additionally, the veteran's claim is based on alleged 
personal assault stressors.  While the September 2003 letter 
provided her with notice on some of the alternative evidence 
she could submit to corroborate these alleged stressors, it 
did not inform her of relevant evidence she could submit, to 
include lay statements regarding any behavior changes, as 
described in 38 C.F.R. § 3.304(f).  On remand, another VCAA 
letter should be issued to the veteran that explicitly 
informs her of the information and evidence she can submit to 
help prove her claim of service connection for PTSD based on 
personal assault.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); see generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  The 
veteran has not been notified of the criteria for 
establishing a disability rating or effective dates of 
awards.  

Additionally, it appears that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to her 
claim.  See 38 C.F.R. § 3.159.  At the March 2007 hearing, 
the veteran testified that she was being treated at VA for 
her psychiatric disorder.  VA treatment records since August 
2003 have not been associated with the claims file and, as 
they are constructively of record, they must be secured.  The 
veteran also testified that she has been receiving treatment 
at the Vet Center in Mobile from social worker T. J. G. and 
had gone to see a counselor at the Biloxi Vet Center.  While 
an October 2003 letter from T. J. G. is of record, any 
reports generated by the veteran's sessions at the Mobile or 
Biloxi Veteran's Center are constructively of record and need 
to be secured.  

The veteran has also reported that she is receiving 
disability benefits from the Social Security Administration 
(SSA) and that her award is partially based on PTSD.  A May 
2004 SSA award letter shows that the veteran is receiving 
monthly disability benefits.  A July 2004 SSA response to the 
RO's request for SSA records states SSA could not send the 
veteran's medical records because it was unable to locate her 
folder.  A handwritten notation on the response states 
"P[lease] request again 60-90 days."  The record does not 
show that the RO has made another request for these records 
and such needs to be completed as more than 90 days has 
passed since SSA's response.  SSA records are constructively 
of record and may contain information pertinent to the 
veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  

The record contains both service medical and personnel 
records from the veteran's periods of reserve service; 
however, medical records from her two periods of active duty, 
except for an annual physical in May 1974 and a discharge 
examination in November 1975, have not been associated with 
the claims file.  Additionally, service personnel records 
from her first period of active duty are not of record.  As 
these records may contain evidence pertinent to the veteran's 
appeal they must be secured.

In a December 2003 statement, the veteran reported that 
shortly after she joined the reserves in June 1971 she was 
sexually assaulted by two Mobile, Alabama police officers.  
The record shows that she served a fourteen day period of 
ACDUTRA during July 1, 1971 to September 30, 1971.  Another 
alleged stressor occurred when a superior told her to look in 
a drawer to find information related to her job and when she 
looked in the drawer she found condoms.  She has not 
specified when this incident occurred and whether it was 
during a period of ACDUTRA.  Active service includes any 
period of ACDUTRA during which an individual was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(22).  PTSD resulting from 
personal assault may be considered a disability resulting 
from an injury; hence, development should be completed to 
verify these stressors and, if they are verified, to 
determine whether they occurred during a period of ACDUTRA. 

It also appears that some private medical records remain 
outstanding.  The RO has twice attempted to secure medical 
records from Dr. B. M.  While the veteran stated she was told 
these records had been associated with her claims file, they 
are not of record.  Hence, the veteran should be asked to 
provide a new release form and another request for these 
records should be made.  In this regard, the appellant should 
be advised that 38 C.F.R. § 3.158(a) provides that when 
evidence requested in connection with an original claim is 
not furnished within one year of the request, the claim will 
be considered abandoned.

The veteran has stated that harassment during service 
aggravated the psychiatric symptoms she experienced as a 
result of being sexually molested as a child.  Notably, a 
veteran who served during a period of war, or in peacetime 
service after December 31, 1946, is afforded a presumption of 
sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can only be rebutted by clear and 
unmistakable evidence that such disability existed prior to 
service and, if that presumption is rebutted, a presumption 
arises of aggravation in service (which likewise can be 
rebutted only by clear and unmistakable evidence of non-
aggravation).  See 38 C.F.R. § 3.304(b).  During an August 
2003 VA treatment session, the veteran reported feeling 
anxious and described the sexual trauma she experienced 
during her childhood along with the mistreatment she had 
experienced while she was in the Navy.  The psychiatrist 
provided her with a diagnosis of anxiety disorder, not 
otherwise specified.  This diagnosis raises the issue of 
entitlement to service connection for an anxiety disorder.  
As PTSD is also classified as an anxiety disorder, the two 
issues would appear to be inextricably intertwined.  The RO 
has not addressed the matter of service connection for a 
psychiatric disability other than PTSD or whether in service 
events aggravated a pre-existing psychiatric disability.  
These matters require further development of evidence and 
initial adjudication by the RO.

Accordingly, the case is REMANDED for the following:

1.  The RO should send the veteran a 
letter providing her the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the evidence required to 
support a claim for service connection for 
PTSD based on personal assault, to include 
the alternative forms of evidence she 
could submit to support the alleged 
stressor(s) of "personal assault" as 
described in § 3.304(f).  The RO should 
also send notice regarding the rating of 
psychiatric disabilities and effective 
date of any award as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006).

2.  The RO should request the veteran's 
service medical and personnel records from 
January 1965 to May 1967 and her service 
medical records from March 1973 to 
November 1975 from the National Personnel 
Records Center and/or the Records 
Management Center.  The RO should also 
verify any periods of ACDUTRA between June 
1971 and December 1994 and complete 
development regarding any stressors 
alleged by the veteran to have occurred 
during any period of ACDUTRA.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, it should be so 
documented in the claims file, along with 
an explanation for the negative result 
(records unavailability).

3.  The RO should ask the veteran to 
identify any additional psychiatric 
treatment or evaluation that is not 
already of record and to provide any 
releases necessary to obtain records of 
such treatment or evaluation.  Of 
particular interest are records from Dr. 
B. M.  [In conjunction with this request, 
the RO should advise the appellant of the 
importance of this information, and of the 
provisions of 38 C.F.R. § 3.158.]  The RO 
should obtain complete records of all such 
treatment and evaluation from all sources 
identified by the veteran.  The RO must 
obtain copies of any records (that are not 
already associated with the claims file) 
of VA treatment the veteran has received 
for psychiatric disability since August 
2003 and records of any treatment sessions 
at the Vet Centers in Mobile and Biloxi.

4.  The RO should obtain from SSA copies 
of the decision awarding the veteran SSA 
disability benefits and copies of the 
record upon which the award was based.  If 
those records are unavailable because they 
have been lost or destroyed, it should be 
so noted in the claims file.

5.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the nature and likely 
etiology of any current psychiatric 
disability.  The examiner must review the 
appellant's claims file in conjunction 
with the examination.  The examiner must 
explain the rationale for all opinions 
given.  The examiner should:

a) Determine the correct diagnosis for 
the veteran's current psychiatric 
disability.  

b) Express an opinion as to whether the 
current psychiatric disability was 
manifested as a result of an in-service 
stressor(s) (during periods of active 
duty or ACDUTRA) and/or pre-existed 
service.  (The examiner must identify the 
evidence that supports any conclusion in 
this regard.)

c) If it is found that the current 
disability pre-existed service, the 
examiner should make a further finding as 
to whether or not the disability 
increased in severity during service 
(and, if so, identify the evidence that 
supports such finding).

6.  The RO should then re-adjudicate the 
claim (of service connection for a 
variously diagnosed psychiatric disorder, 
to include PTSD and any anxiety disorder).  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and give the veteran and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


